DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Response to Amendment
	Applicant’s amendment filed 06/11/2021 have been entered. Claims 1-7, 10-12, and 14-23 remain pending in the application. Applicant’s amendments have overcome all drawing objections and all 112(b) rejections set forth in the Office Action mailed 03/15/2021. The drawing objections and rejections under 112(b) are withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 10, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) in view of Frey (US-2007/0080060-A1), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1).
Regarding claim 1, Li teaches a sensor system, comprising: 
	an assay chamber (referred to as detection chamber 160) configured to receive a fluid sample ([0057] and Figures 9-12);
Figure 12 is the IDAM chip that is used in the microfluidic flow cell seen in Figure 9 ([0019]). As stated by paragraph [0057], it is understood that the microchannel 132 is formed 
	dispense chemistry disposed within the assay chamber;
As recited by paragraph [0101] “… interdigitated microelectrode array… coated with Al virus polyclonal antibodies which were bound by Protein A…” 
	a first electrode structure comprising at least one conductive element;
Figure 15 depicts part of the process to fabricate IDAM chip, where the IDAM chip is understood to have microelectrodes 148 ([0020]). It is understood that the microelectrodes 148 are a first electrode structure. Paragraphs [0101] and [0102] state that the interdigitated array microelectrodes have impedances measured between frequencies of 1 Hz and 1MHz.  
	a controller (referred to as micro-controller 60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure ([0043] and Figures 6-7); and
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li is an analyte in a fluid sample. 
	a base substrate (referred to as glass wafer 124), wherein one of the first electrode structure and the second electrode structure is embedded within the base substrate (124) ([0055] and Figure 15).

Li and Frey do not teach a second electrode structure having a stepped configuration. It is understood that the microelectrodes 148 as seen in Figure 15 form the first electrode structure. Further, as seen in Figure 15 there is PDMS channel 144, which is understood to be a cap that covers microelectrodes 148.  
In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Column 3 line 25 states that the microfluidic chip may be glass or polymer based. There is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). 
The combination above does not teach the electrode structure having a stepped configuration. 
In the same problem solving area of enclosing an array of electrodes such that fluid can move between, Srinivasan teaches where a droplet actuator has a bottom and top substrate. 
Specifically, Srinivasan teaches a top substrate 414 where the thickness of the top substrate 414 may vary at a transition point 442, e.g., a step ([0119] and Figure 4B). Paragraph [0121] further recites that the droplet actuator 400 provides a mechanism for “staged” droplet dispensing, where each successive stage produces a smaller droplet than the previous stage, where it is understood that there may be more transition points 442 (steps) that get progressively smaller and smaller. 
It would have been obvious to one skilled in the art to modify the PDMS channel (cap) of Li such that it will have a stepped configuration as taught by Srinivasan for the benefit of creating smaller and smaller droplets ([0121] of Srinivasan). 
Regarding claim 2, the combination of above teaches the sensor system of claim 1. It is understood that the PDMS channel of Li is a cap that encloses the electrodes 148 (see Figure 15). It is understood that the combination as seen above modifies the PDMS channel of Li such 
Regarding claim 3, the combination above teaches the sensor system of claim 1. As it is understood that Figure 12 shows the IDAM chip ([0020]). It is understood that the IDAM chip will have microelectrodes 148 bonded to the IDAM chip 120 on a glass wafer 124 ([0055], [0057]). It is understood that these first microelectrodes define one surface of the detection chamber 160 (assay chamber). The PDMS channel 144 is bonded to the IDAM chip 120 ([0057]). It is understood that the PDMS channel 144 has been modified with Krulevitch and Srinivasan such that it has an embedded electrode and a stepped structure. Therefore it is understood that the embedded electrode in the PDMS channel 144 will define a portion of an opposing surface of the detection chamber 160 (assay chamber). 
Regarding claim 7, the combination above teaches the sensor system of claim 1. Li further teaches wherein the dispense chemistry is disposed on at least one of: the first electrode structure and the second electrode structure. As recited in paragraph [0101] “An interdigitated array microelectrode… was embedded in the microfluidic channel, and coated with AI virus polyclonal antibodies which were bound by Protein A…” It is understood that the dispense chemistry (AI virus polyclonal antibodies) are coated on the microelectrodes, and as seen in Figure 15 there are two microelectrodes. 
Regarding claim 10, the combination above teaches the sensor system of claim 1. Li further teaches wherein the sensor system comprises a single chip. As seen in Figures 8, 9, and 12 of Li, microchamber 160 is disposed on an IDAM chip 120. 
Regarding claim 21, the combination above teaches the sensor system of claim 1. It is understood that the device taught by the combination above will have a modified PDMS channel 144 (cap) of Li that will have an embedded electrode as taught by Krulevitch and the transition points taught by Srinivasan. Srinivasan teaches where the transition points are successive, and create smaller and smaller droplets in comparison to the previous stage ([0121] of Srinivasan). Therefore, it is understood that as the PDMS channel 144 (cap) of Li will have the multiple transition points taught by Srinivasan, the stepped configuration of the second electrode defines a plurality of portions of the assay chamber, each portion of the plurality of portions having a different distance from the first electrode structure compared to the other portions.
Regarding claim 22, the combination above teaches the sensor system of claim 21, wherein the stepped configuration of the second electrode is configured to filter the fluid sample based on the different distances of each portion.
It is understood that as Srinivasan teaches transition points that create smaller and smaller droplets, the area of passage becomes smaller and smaller. It is understood that the structure of Srinivasan matches the structure as claimed and would therefore be capable of filtering the fluid sample, the limitation of claim 22 is met. 
Regarding claim 23, the combination above teaches the sensor system of claim 22, wherein the stepped configuration of the second electrode is configured to filter at least one of: particles of different sizes in the fluid sample and analytes of different sizes in the fluid sample.
. 

Claims 4-6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1), Frey (US-2007/0080060-A1), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1) as applied to claim 1 above, and in further view of Campbell (US-2012/0034684-A1).
Regarding claim 4, the combination above teaches the sensor system of claim 1. Li does teach nanoparticles with a magnetic core where the nanoparticles may be coupled to affinity moieties such as antibodies specific for the contaminant (see paragraphs [0070], [0072], and [0073]). The combination above does not teach the dispense chemistry comprising a dried aqueous solution comprising a plurality of coated microbeads.  
In the analogous art of sensing analytes in a liquid sample through the use of magnetic capture beads on a sensor, Campbell teaches an apparatus for rapid determination of analytes in liquid samples by immunoassays incorporating magnetic capture beads on a sensor with impedance detection ([0002] and [0185]). 
Specifically, Campbell teaches a dry reagent (dispense chemistry) that contains magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080]). Further it is understood that the beads are metal, and are coated with polymers (see paragraphs [0077] 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., coated microbeads), and that in combination, each element merely would have performed the same function as it did separately (i.e., coated nanoparticles), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine magnetic coated nanoparticles of reference Li with magnetic coated microparticles in a suspension of reference Campbell, since the result would have been predictable. Such that the dispense chemistry seen in Li, coated nanoparticles, be substituted with the dried reagent (dispense chemistry) containing coated microbeads seen in Campbell. It is understood that the analyte of interest would impact the choice of using either nanobeads or microbeads. 
Regarding claim 5, the combination above teaches the sensor system of claim 4. Campbell further teaches where the coated microbeads comprise at least one of: polymer 
Regarding claim 6, the combination of above teaches the sensor of claim 4, wherein the plurality of coated microbeads is coated with at least one of: an antibody, see supra.

Claims 11-12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) in view of Campbell (US-2012/0034684-A1), Ribi (US-5491097-A), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1).
Regarding claim 11, Li teaches a sensor system, comprising: 
	a base substrate (124);
	an assay chamber (160) configured to receive a fluid sample;
a controller (60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure; 
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li can be an analyte in a fluid sample.
While Li does teach a dispense chemistry disposed within the assay chamber containing coated nanoparticles, Li does not teach the dispense chemistry comprising a dried aqueous solution having a plurality of coated microbeads. 

Specifically, Campbell teaches a dry reagent (dispense chemistry) containing magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080]). Further it is understood that the beads are metal, and may be coated with polymers (see paragraphs [0077] and [0078]). Campbell teaches that the beads are then coated with an antibody (see paragraph [0082]). Further, it is stated in paragraph [0084] that the beads are deposited in a region of the device as a suspension, and that with evaporation of the solvent yields immobilized beads. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., coated microbeads), and that in combination, each element merely would have performed the same function as it did separately (i.e., coated nanoparticles), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine magnetic coated nanoparticles of reference Li with magnetic coated microparticles in a suspension of reference 
It is understood that Li teaches, as seen in Figure 12, the IDAM chip that is used in the microfluidic flow cell seen in Figure 9 ([0019]). As stated by paragraph [0057], it is understood that the microchannel 132 is formed and bonded with IDAM chip 120. The PDMS channel 144 is bonded with IDAM chip 120, which forms inlet 152, outlet 156, and detection chamber 160 ([0057]). Therefore it is understood that the detection chamber 160 (assay chamber) will have electrodes on a bottom substrate as well as the PDMS channel 144 to enclose the microelectrodes. 
Neither Li nor Campbell teach where a first electrode structure is disposed in the base substrate within the assay chamber and comprising an array of conductive elements arranged in a M by N matrix. 
In the analogous art of detection of analytes with bioelectronics sensors, Ribi teaches a sensor where changes in the signal are related to the amount of analyte in a sample. 
Specifically, Ribi teaches as seen in Figure 1 that electrodes 16 may be configured in a matrix being 2 by 5 elements. It would have been obvious to one skilled in the art to modify the device of Li and Campbell such that the electrodes are arranged in a matrix on the bottom substrate as taught by Ribi for the benefit of extracting the maximum amount of information about the analyte of interest from a small amount of test fluid in an efficient manner (Column 20 lines 31-34)

In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Column 3 line 25 states that the microfluidic chip may be glass or polymer based. There is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). Further, it is understood that the array of electrodes on the base substrate would be proximate to the electrodes on the top substrate, as the impedance would be measured between those two points. It would have been obvious to one skilled in the art to modify the PDMS channel (cap) of Li to have an embedded electrode as seen in Krulevitch for the benefit of increased field uniformity and improved sensitivity (Column 5 lines 60-63 of Krulevitch).
The combination above does not teach a stepped structure. 

Specifically, Srinivasan teaches a top substrate 414 where the thickness of the top substrate 414 may vary at a transition point 442, e.g., a step ([0119] and Figure 4B). Paragraph [0121] further recites that the droplet actuator 400 provides a mechanism for “staged” droplet dispensing, where each successive stage produces a smaller droplet than the previous stage, where it is understood that there may be more transition points 442 (steps) that get progressively smaller and smaller. 
It would have been obvious to one skilled in the art to modify the PDMS channel (cap) of Li such that it will have a stepped configuration as taught by Srinivasan for the benefit of creating smaller and smaller droplets ([0121] of Srinivasan). 
Regarding claim 12, the combination of Li, Campbell, Ribi, Krulevitch, and Srinivasan as discussed above teaches the sensor system of claim 11. The combination does not specifically teach where the dispense chemistry is disposed on the array of conductive elements and in the area between adjacent conductive elements. 
However, in the analogous art of detection of analytes with bioelectronics sensors, Ribi teaches a film disposed on conductive elements.
As further seen, Ribi teaches a film 36 that is bound to substrate 10 and is in contact with electrodes 16 such that electrical characteristics can be detected (Column 24 lines 2-7 and Figure 3). It is understood that the film 36 is a dispense chemistry, and as seen in Figure 3 it is disposed on the first and second electrode as well as between the two electrodes 16. It is understood that the dry reagent (dispense chemistry) of Campbell would be placed in a similar 
Regarding claim 14, the combination discussed above teaches the sensory system of claim 11. As it is understood, Li teaches a detection chamber 160, which has the dimensions: 0.5x0.5x0.02 millimeters and holds a volume of 5 nanoliters ([0057] of Li). It is understood that the dimensions follow: length x width x height. As such the height of the detection chamber 160 is 0.02 millimeters or 20 micrometers. Li further teaches that the microchannel has a depth of 15 micrometers and width of 500 micrometers ([0057] of Li). Campbell teaches magnetic beads ranging in size from 0.01 micrometers to 20 micrometers, or 0.2 to 1.5 micrometers ([0080] of Campbell). Neither Li nor Campbell teach where the dispense chemistry is disposed on the array of conductive elements to form a layer of film of thickness 1 micrometer. 
In the analgous art of detection of analytes with bioelectronics sensors, Ribi teaches a film disposed on an array of conductive elements. 
Ribi teaches where a dispense chemistry (film 36) is disposed as an ultra-thin layer on the array of conductive elements (Column 24 lines 27-30 and Figures 1, 3, and 4). As the sample will still need to be held within the detection chamber of Li, it is understood that one skilled in the art would routinely optimize the thickness of the dispense chemistry of Campbell such that 
Regarding claim 16, the combination discussed above teaches the sensor system of claim 11. Modified Li teaches a dry reagent (dispense chemistry) containing coated microbeads in a suspension ([0084] of Campbell).
Campbell further teaches wherein the suspension (dried aqueous solution) comprises at least one of: a detergent, an alcohol, and a starch. Specifically, paragraph [0084] of Campbell states that the magnetic beads are suspended in a mixture of lactitol and DEAE-dextran, and that evaporation of the solvent (usually water) yields a glassy deposit in which the beads are immobilized. It is understood that lactitol is an alcohol. It would have been obvious to one skilled in the art to suspend the microbeads in lactitol and DEAE-dextran as taught by Campbell for the benefit of disposing the microbeads within the device in a mechanically and biochemically stable state ([0084] of Campbell). 
Regarding claim 17, the combination above teaches the sensor system of claim 11. Campbell further teaches wherein the plurality of coated microbeads comprises at least one of: polymer microbeads, glass microbeads, and a metal microbeads, see supra. 
Regarding claim 18, the combination above teaches the sensor system of claim 11. Campbell further teaches wherein the plurality of coated microbeads is coated with at least one of: an antibody, see supra. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1), Campbell (US-2012/0034684-A1), Ribi (US-5491097-A), Krulevitch (US-. 
Regarding claim 15, the combination of Li, Campbell, Ribi, Krulevitch and Srinivasan teach the sensor system of claim 11. 
Campbell further teaches where the dry reagent (dispense chemistry) may contain a surfactant in addition to the magnetic microbeads ([0086]). It is understood that surfactants inherently form a hydrophilic surface as surfactants are wetting agents and typically have hydrophilic portions. It is also understood that it is desirable for the dispense chemistry to be hydrophilic so that it will more easily dissolve and mix with the sample (see [0084] of Campbell). It is understood that the dry reagent (dispense chemistry) of Campbell may be placed on the sensing device of the device, as such it is understood that the dry reagent may be placed in a similar manner as film 36 seen in Figure 3 of Ribi. Where the film 36 is understood to be a dispense chemistry covering electrodes 16. 
It is known within the art to use hydrophilic polymers and surfactants in electrode-based sensors to allow for the resuspension of magnetic beads and to prevent unwanted aggregation of magnetic beads as evidenced by Sista (see paragraphs [0006] and [0091] of Sista). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1) in view of Frey (US-2007/0080060-A1), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1). 
Regarding claim 19, Li teaches a sensor system, comprising: 
	a base substrate (124);

	dispense chemistry disposed within the assay chamber;
As recited by paragraph [0101] “… interdigitated microelectrode array… coated with Al virus polyclonal antibodies which were bound by Protein A…”
a sensor embedded within the base substrate (124), the sensor comprising a first electrode structure (148);
As stated by paragraph [0040], the microfluidic biochip has an embedded interdigitated array microelectrode, however as seen in Figure 15 the electrodes do not appear to be embedded within the glass wafer 124. However, it is understood that embedding an interdigitated electrode pair into a substrate is a manufacturing choice. As seen in Frey Figures 2A, and 2B, the electrodes are embedded into the substrate. It is known in the art that electrodes can peel off, therefore it would have been an obvious manufacturing choice to one skilled in the art to embed the electrodes, as seen in Frey, such that the electrodes would be more securely adhered to the substrate. 
a controller (referred to as micro-controller 60) electrically coupled to the first electrode structure and configured to identify at least one analyte in the fluid sample based on at least the sense signal generated by the first electrode structure ([0043] and Figures 6-7); and
As recited by paragraph [0005] “… an impedance biosensor is providing for detecting a contaminant in a starting material.” It is understood that the contaminant of Li can be an analyte in a fluid sample.	

However, the combination above does not teach a microfluidic cap coupled to the base substrate and comprising a second electrode structure configured to transmit an electrical signal through the fluid sample, the microfluidic cap having a stepped configuration proximate to the assay chamber.
In the analogous art of electrodes for detecting signals associated with particles based on impedance measurements, Krulevitch teaches a microfluidic chip having electrodes on glass substrates. 
Specifically, Krulevitch teaches where electrodes are embedded in microchannels (Column 1 lines 15-20). Further, Krulevitch teaches a device with a bottom glass 11 and top glass 12 to form a microchannel 13 (Column 12 lines 63-66 and Figure 5). Column 3 line 25 states that the microfluidic chip may be glass or polymer based. There is electrode 21 on the top glass 12, and electrode 14 on the bottom glass 11 (Column 13 lines 7-14 and Figure 5). It is understood that top glass 12 acts as a cap to close off the microchannel 13. It is also understood that the electrodes are embedded in the substrate (see Column 1 lines 15-20). 
The combination above does not teach a stepped structure. 
In the same problem solving area of enclosing an array of electrodes such that fluid can move between, Srinivasan teaches where a droplet actuator has a bottom and top substrate. 
Specifically, Srinivasan teaches a top substrate 414 where the thickness of the top substrate 414 may vary at a transition point 442, e.g., a step ([0119] and Figure 4B). Paragraph [0121] further recites that the droplet actuator 400 provides a mechanism for “staged” droplet dispensing, where each successive stage produces a smaller droplet than the previous stage, where it is understood that there may be more transition points 442 (steps) that get progressively smaller and smaller. 
It would have been obvious to one skilled in the art to modify the device of PDMS channel (cap) of Li such that it will have a stepped configuration as taught by Srinivasan for the benefit of creating smaller and smaller droplets ([0121] of Srinivasan). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US-2010/0120016-A1), Frey (US-2007/0080060-A1), Krulevitch (US-6437551-B1), and Srinivasan .
Regarding claim 20, the combination of Li, Frey, Krulevitch, and Srinivasan above teaches the sensor system of claim 19. Li does teach nanoparticles with a magnetic core where the nanoparticles may be coupled to affinity moieties such as antibodies specific for the contaminant (see paragraphs [0070], [0072], and [0073]). The combination does not teach the dispense chemistry comprising a dried aqueous solution comprising a plurality of coated microbeads.  
In the analogous art of sensing analytes in a liquid sample through the use of magnetic capture beads on a sensor, Campbell teaches an apparatus for rapid determination of analytes in liquid samples by immunoassays incorporating magnetic capture beads on a sensor with impedance detection ([0002] and [0185]). 
Specifically, Campbell teaches a dry reagent (dispense chemistry) containing magnetic beads ranging between 0.01 micrometers to 20 micrometers (see paragraph [0080] and [0083]). The beads are then coated with an antibody (see paragraph [0082]). Further, it is stated in paragraph [0084] that the beads are deposited in a region of the device as a suspension, and that with evaporation of the solvent yields beads immobilized on the surface. 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., coated microbeads), and that in combination, 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine magnetic coated nanoparticles of reference Li with magnetic coated microparticles in a suspension of reference Campbell, since the result would have been predictable. It is understood that the analyte of interest would impact the choice of using either nanobeads or microbeads.

Response to Arguments
Applicant’s arguments, see page 9, filed 06/11/2021, with respect to the rejection(s) of claim(s) 1, 3, 7, and 10 under USC 103, page 10 with respect to the rejection(s) of claim(s) 11-14 and 16-18 under USC 103, and page 12 with respect to the rejection(s) of claim(s) 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (US-2010/0120016-A1), Frey (US-2007/0080060-A1), Campbell (US-2012/0034684-A1), Ribi (US-5491097-A), Krulevitch (US-6437551-B1), and Srinivasan (US-2010/0270156-A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798